DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 May 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
On page 3, the identifier for paragraph [0003] should be removed.
On page 6, the identifier for paragraph [0016] should be removed.
In the Specification, reference numeral “18” is alternatively referred to as “the tank trailer valve” (on Page 9, line 6) or “tank trailer” (on Page 9, lines 13 and 14; on Page 12, lines 1 and 2). Please review for consistency. 
Appropriate correction is required.
Claim Objections
Claims 19, 20 and 24 are objected to because of the following informalities:
In Claim 19, line 1 “the washer” should likely read “a washer”.
In Claim 20, line 20 “the annual space” should likely read “an annual space”.
In Claim 24, line 2 “a handle plate” should likely read “the handle plate”.
In Claim 24, line 2 “the handle” should likely read “the primary handlebar”.
In Claim 24, line 2 “the butterfly valve” should likely read “a butterfly valve”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Hunnekuhl et al (US 2019/0219191).
Regarding Claim 1, Hunnekuhl et al disclose a composite handle assembly (Figure 1; ¶ 2).  The assembly comprising: 
a primary handlebar (3) having a proximal end portion (to the right as seen in the orientation of Figure 1) and a distal end portion (to the left as seen in the orientation of Figure 1), the primary handlebar having a first offset bend (see Annotated Figure A) and a second offset bend (see Annotated Figure A) and a step portion between the offset bends (see Annotated Figure A), the distal end having a cored head portion (see Annotated Figure A; the core seen in Figure 2) and a retaining tab (8); 
a handle plate (5) having a retaining slot for receiving the retaining tab (within 9); 
a lock lever member (4) having a proximal end portion (to the right as seen in the orientation of Figure 1) and a distal end portion (to the left as seen in the orientation of Figure 1), the lock lever member having a first offset bend (see Annotated Figure A); and 
a pivotal connection for connecting the lock lever member within the primary handlebar (via 11 as seen in Figures 1 and 2),
but fails to expressly disclose where the lock lever member has a second offset bend, and a step portion between the offset bends.
It would have been an obvious matter of design choice to provide for where the lock lever member has a second offset bend, and a step portion between the offset bends, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).  By providing a second offset bend and a step portion, the lock lever member shape would correspond to and nest within the shape of the primary handlebar, thereby protecting the lock lever member.

    PNG
    media_image1.png
    793
    914
    media_image1.png
    Greyscale

Annotated Figure A
Regarding Claim 2, Hunnekuhl et al disclose where the primary handlebar, the handle plate, and the lock lever member are comprised of a composite material (¶10).  
Regarding Claim 3, Hunnekuhl et al disclose where the primary handlebar may be pivoted between 0 degrees and 90 degrees (Figure 6).  
Regarding Claim 4, Hunnekuhl et al disclose where the handle plate further comprises a pair of bolt openings (Figures 1 and 2 through 5) for receiving a pair of bolts (shown in Figure 2) for attaching the handle plate to a butterfly valve (¶ 2).  
Regarding Claim 5, Hunnekuhl et al disclose where the handle plate (5) is connected to the primary handlebar through the use of the retaining tab and the retaining slot (¶ 32).  
Regarding Claim 16, Hunnekuhl et al disclose a composite handle assembly (Figure 1; ¶ 2).  The assembly comprising: 
a primary handlebar (3) having a proximal end portion (to the right as seen in the orientation of Figure 1) and a distal end portion (to the left as seen in the orientation of Figure 1), the primary handlebar having a first offset bend (see Annotated Figure A) and a second offset bend (see Annotated Figure A) and a step portion between the offset bends (see Annotated Figure A), the distal end having a cored head portion (see Annotated Figure A; the core seen in Figure 2) a socket opening (shown in the head on Figure 2), and a retaining tab (8);
a handle plate (5) having a retaining slot for receiving the retaining tab (within 9); 
a lock lever member (4) having a proximal end portion (to the right as seen in the orientation of Figure 1) and a distal end portion (to the left as seen in the orientation of Figure 1), the lock lever member having a first offset bend (see Annotated Figure A); the distal end portion having a lock lever plate having a plurality of lock lever notches with intervening teeth there between (13); and 
a pivotal connection for connecting the lock lever member within the primary handlebar (via 11 as seen in Figures 1 and 2),
but fails to expressly disclose where the lock lever member has a second offset bend, and a step portion between the offset bends.
It would have been an obvious matter of design choice to provide for where the lock lever member has a second offset bend, and a step portion between the offset bends, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).  By providing a second offset bend and a step portion, the lock lever member shape would correspond to and nest within the shape of the primary handlebar, thereby protecting the lock lever member.
Regarding Claim 17, Hunnekuhl et al disclose where the primary handlebar, the handle plate, and the lock lever member are comprised of a composite material (¶10).  
Regarding Claim 18, Hunnekuhl et al disclose where the primary handlebar may be pivoted between 0 degrees and 90 degrees (Figure 6).  
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunnekuhl et al (US 2019/0219191) in view of Bengtson Jr (US 3,010,743).
Regarding Claim 6, Hunnekuhl et al disclose all essential elements of the current invention as discussed above except where the primary handlebar further comprises an insert that snaps into the primary handlebar.  
Bengtson Jr teaches a valve handle (Figure 2) with a primary handlebar (1) further comprises an insert (5) that snaps into the primary handlebar (Figure 2).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunnekuhl et al to incorporate the teachings of Bengtson Jr to provide for where the primary handlebar further comprises an insert that snaps into the primary handlebar.  Doing so would allow for the valve handle to be provided with an identifying means to identify the valve handle, as taught by Bengtson Jr (Col 2, lines 15-21).
Regarding Claim 7, Bengtson Jr teaches where the insert is color coded to identify a particular valve function (Col 2, lines 15-21).  
Claim(s) 8-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunnekuhl et al (US 2019/0219191) in view of Dean (US 5,544,675).
Regarding Claim 8, Hunnekuhl et al disclose a composite handle assembly (Figure 1 ¶ 2).  The assembly comprising: 
a primary handlebar (3) having a proximal end portion (to the right as seen in the orientation of Figure 1) and a distal end portion (to the left as seen in the orientation of Figure 1), the primary handlebar having a first offset bend (see Annotated Figure A) and a second offset bend (see Annotated Figure A) and a step portion between the offset bends (see Annotated Figure A), the distal end having a cored head portion and a retaining tab (see Annotated Figure A; the core seen in Figure 2); 
a handle plate (5) having a retaining slot for receiving the retaining tab (within 9);
a lock lever (4) member having a proximal end portion (to the right as seen in the orientation of Figure 1) and a distal end portion (to the left as seen in the orientation of Figure 1), the lock lever member having a first offset bend (see Annotated Figure A), and 
a pivotal connection for connecting the lock lever member within the primary handlebar (via 11 as seen in Figures 1 and 2), 
but fails to expressly disclose a washer and the handle plate having an annular space for receiving the washer; and where the lock lever member has a second offset bend, and a step portion between the offset bends.
It would have been an obvious matter of design choice to provide for where the lock lever member has a second offset bend, and a step portion between the offset bends, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).  By providing a second offset bend and a step portion, the lock lever member shape would correspond to and nest within the shape of the primary handlebar, thereby protecting the lock lever member.
Dean teaches a valve handle assembly (Figures 1-3) with a washer (32 generally) and the handle plate (14) having an annular space (30) for receiving the washer (Figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunnekuhl et al to incorporate the teachings of Dean to provide for a washer and the handle plate having an annular space for receiving the washer.  Doing so would be combining prior art elements according to known methods (the washer of Dean with the valve assembly of Hunnekuhl et al) to yield predictable results (to provide protection between the valve shaft and the handle of the valve).
Regarding Claim 9, Hunnekuhl et al disclose where the primary handlebar, the handle plate, and the lock lever member are comprised of a composite material (¶10).  
Regarding Claim 10, Hunnekuhl et al disclose where the primary handlebar may be pivoted between 0 degrees and 90 degrees (Figure 6).  
Regarding Claim 11, Dean teaches where the washer (32 generally) comprises a top circular portion (34) having a central opening (44), and a periphery rim portion that extends from the top circular portion (38).  
Regarding Claim 12, Dean teaches where the periphery rim portion fits into the annular space (30; Figure 5).  
Regarding Claim 13, Hunnekuhl et al disclose where the handle plate further comprises a pair of bolt openings (Figures 1 and 2 through 5) for receiving a pair of bolts (shown in Figure 2) for attaching the handle plate to a butterfly valve (¶ 2).  
Regarding Claim 14, Hunnekuhl et al disclose where the handle plate (5) is connected to the primary handlebar through the use of the retaining tab and the retaining slot (¶ 32).  
Regarding Claim 19, Hunnekuhl et al disclose all essential elements of the current invention as discussed above except for where the washer comprises a top circular portion having a central opening, and a periphery rim portion that extends from the top circular portion.  
Dean teaches a valve handle assembly (Figures 1-3) with a washer (32 generally) and where the washer comprises a top circular portion (34) having a central opening (44), and a periphery rim portion that extends from the top circular portion (38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunnekuhl et al to incorporate the teachings of Dean to provide for a washer and the handle plate having an annular space for receiving the washer.  Doing so would be combining prior art elements according to known methods (the washer of Dean with the valve assembly of Hunnekuhl et al) to yield predictable results (to provide protection between the valve shaft and the handle of the valve).
Regarding Claim 20, Dean teaches where the periphery rim portion fits into the annular space (30; Figure 5).  
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunnekuhl et al (US 2019/0219191) in view of Dean (US 5,544,675) in further view of Bengtson Jr (US 3,010,743).
Regarding Claim 15, Hunnekuhl et al disclose all essential elements of the current invention as discussed above except where the primary handlebar further comprises an insert that snaps into the primary handlebar.  
Bengtson Jr teaches a valve handle (Figure 2) with a primary handlebar (1) further comprises an insert (5) that snaps into the primary handlebar (Figure 2).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunnekuhl et al to incorporate the teachings of Bengtson Jr to provide for where the primary handlebar further comprises an insert that snaps into the primary handlebar.  Doing so would allow for the valve handle to be provided with an identifying means to identify the valve handle, as taught by Bengtson Jr (Col 2, lines 15-21).
Claim(s) 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunnekuhl et al (US 2019/0219191) in view of Chorney et al (US 6,681,791).
Regarding Claims 21-23, Hunnekuhl et al disclose all essential elements of the current invention as discussed above except for where the composite handle may be fabricated of a polymer material, wherein the polymer material may be a polypropylene, and wherein the composite material forming the handle may be nylon.  
Chorney et al teach a valve handle (Figure 1A), where the composite handle may be fabricated of a polymer material, wherein the polymer material may be a polypropylene, and wherein the composite material forming the handle may be nylon (Col 7, lines 2-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have (describe modification), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunnekuhl et al (US 2019/0219191) in view of Gutmann et al (US 2015/0034853).

Regarding Claim 24, Hunnekuhl et al disclose all essential elements of the current invention as discussed above except for a sensor provided with a handle plate to indicate when the handle has turned the butterfly valve into closure, and that the butterfly valve remains in closure.
Gutmann et al teach a valve handle (Figure 1) with a sensor (¶ 147) provided with a handle plate to indicate when the handle has turned the butterfly valve into closure (¶ 147), and that the butterfly valve remains in closure (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunnekuhl et al to incorporate the teachings of Gutmann et al to provide for a sensor provided with a handle plate to indicate when the handle has turned the butterfly valve into closure, and that the butterfly valve remains in closure.  Doing so would be combining prior art elements according to known methods (the sensor of Gutmann et al with the valve of Hunnekuhl et al) to yield predictable results (to provide feedback on the position of the valve handle and therefore the position of the valve body).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753